Citation Nr: 1612738	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  11-21 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased schedular rating in excess of 10 percent for service-connected dermatophytosis (skin disorder).

2.  Entitlement to a rating in excess of 10 percent for service-connected dermatophytosis (skin disorder) on an extraschedular basis.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to service-connected dermatophytosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to March 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for depression as entitlement to service connection for an acquired psychiatric disorder, to include depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran appeared at a Travel Board hearing with the undersigned Veterans Law Judge (VLJ) in March 2015.  A transcript of the hearing is included in the claims file.  Following the hearing, the record was held open for a period of 30 days and new evidence was received.  In a December 2015 written statement, the Veteran's representative waived initial AOJ consideration of this newly submitted evidence.  See 38 C.F.R. 20.1304(c).  Accordingly, appellate consideration may proceed without any prejudice to the Veteran.

The issues of entitlement to an extraschedular rating in excess of 10 percent for service-connected dermatophytosis and entitlement to service connection for an acquired psychiatric disorder, to include depression, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's dermatophytosis did not cover more than 20 percent of the entire or exposed body areas, and did not require systemic therapy to control, at any point during the period on appeal.  


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 10 percent for service-connected dermatophytosis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code (DC) 7806 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to a rating in excess of 10 percent for his service-connected skin disorder.

The Veteran's service-connected skin disorder has been assigned a 10 percent rating throughout the period on appeal under DC 7806, as analogous to dermatitis or eczema.  38 C.F.R. § 4.118.  Under this DC, a 10 percent rating is assigned for a skin disorder which covers less than 5 percent of the entire body or exposed area, and no more than topical therapy required during the past 12-month period.  A higher, 30 percent, rating is warranted for skin disorder which covered 20 to 40 percent of the entire body or exposed areas, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past year.  A maximum, 60 percent, rating is warranted for skin disorder which covers more than 40 percent of the entire body or exposed area, or constant or non-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12 month period.  Id.
The Court has held that topical use of corticosteroids constitutes systemic therapy under DC 7806.  Johnson v. McDonald, No. 14-2778, 2016 WL 791735 (Vet. App. 2016).

As will be discussed below, the Veteran's skin disability did not cover more than 20 percent of the entire or exposed body areas, and did not require systemic therapy to control, at any point during the period on appeal.  

The Veteran was provided with a VA examination in 2009.  The examiner noted the Veteran's service-connected skin disability had "slightly" progressed since its onset.  The Veteran reported the lesions became more involved over time, and now included his toenails.  These lesions also sometimes resulted in mild bleeding.  The Veteran reported he treated his condition with Naftin cream twice a day, nystatin ointment twice a day, and Gris peg oral medication twice a day.  The Board notes all three of these medications treat fungal infections, and are not corticosteroids.  

Upon examination, the examiner noted scaly lesions on the anterior surfaces, along the toes, and in-between the toes of both feet.  The examiner described these lesions as scaly with irregular borders, and silvery in appearance.  He further describes these lesions were superficial and did not involve any deep tissue.  Onychomycosis was also noted in the toenails of both feet, resulting in thickened, dystrophic, and slightly dark toenails bilaterally.  The examiner opined these lesions occupied less than .5 percent of the total body area and 0 percent of the exposed area, and caused no functional impairment.  Because the examiner noted the Veteran's skin disability covered less than .5 percent of the total body area, and his condition did not require corticosteroids or systematic therapy to control, his disability did not meet the criteria associated with a higher schedular rating.

The Veteran continued to seek both private and VA treatment for his skin disability.  He consistently described this disability resulted in pain, itching, and burning sensations on his feet and hands during outbreaks.  See e.g. Dr. D.T. records from April and May 2009.  In January 2010, Dr. D.T., his private podiatrist, opined the Veteran's skin disability on his feet and toenails caused pain with ambulation.  However, these medical records do not suggest the Veteran's skin disability covered more than 20 percent of his total or exposed body area, or required systemic therapy, including corticosteroids, to control.  Accordingly, the criteria associated with a higher schedular rating have not been met.

In September 2012, the Veteran was provided with an additional VA examination.  The examiner noted the Veteran had dermatophytosis on his hands and feet, which was treated with oral and topical medications, but no corticosteroids.  Upon examination, the examiner noted dry, scaly, cracked skin between the toes of both feet and on his hands.  Although the examiner did not specifically provide an opinion as to the percent of the Veteran's exposed or total body area affected, the examiner described the Veteran's skin disability affected primarily the same areas as described in his prior VA examination.  Therefore, the criteria associated with a higher schedular rating have not been met.

Under VA regulations, the Veteran's service-connected dermatophytosis is rated as analogous to dermatitis under DC 7806.  This DC provides level of rating impairment based specifically on area of body affected and type of medication required to control.  The evidence does not establish the Veteran's service-connected skin disability of the hands and feet affected at least 20 percent of his total or exposed body area or required systemic therapy such as corticosteroids to control at any point during the period on appeal.  Accordingly, his skin disability simply does not meet the schedular criteria associated with a higher rating, and his appeal for a higher schedular rating is denied.

However, VA regulations also provide that if an exceptional case arises in which the schedular ratings are inadequate to represent the Veteran's symptoms, than consideration of an "extra-schedular" rating may be contemplated.  38 C.F.R. § 3.321(b)(1).   Entitlement to an increased rating on an extraschedular basis for his service-connected skin disability is discussed in the remand section below.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed.  He has not, however, alleged that he is unemployable on account of his service-connected skin disability, but rather maintained that he retired after the auto plant where he previously worked closed.  See September 2012 VA examination for mental disorders.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected skin disability.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
	
In the present case, required notice was provided by a letter dated in April 2009, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  

The Veteran was also provided with a hearing before the undersigned Veterans Law Judge (VLJ) in March 2015, via videoconference.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disability, specifically regarding the current severity.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to outstanding medical records.  All such identified evidence was obtained and associated with the claims file.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with two VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
ORDER

Entitlement to a schedular rating in excess of 10 percent for service-connected dermatophytosis is denied.


REMAND

Extraschedular Rating for Skin Disability

As discussed, VA regulations provide that in exceptional cases where the schedular criteria are inadequate to represent the Veteran's level of impairment, a rating on an extraschedular basis may be considered.  38 C.F.R. § 3.321(b)(1).  In this case, the Veteran's service connected skin disability does not meet the schedular requirement for a higher rating, as discussed above.  However, the diagnostic code in question provides ratings based on percentage of total and exposed body area affected and type of medication used to control.  38 C.F.R. § 4.118, DC 7806.  

In this case, the evidence, including the medical evidence and the Veteran's own statements, suggests he has additional symptoms resulting in functional impairment which are not contemplated by the schedular criteria.  Most notably, the Veteran experiences great pain associated with outbreaks of his service-connected skin disability.  During his hearing, the Veteran reported he experienced difficulties walking during a painful outbreak on the base of his feet.  See hearing transcript page 10.  His private podiatrist has also noted that the pain the Veteran experienced associated with outbreaks of his service-connected skin disability on his feet impaired his ability to walk.  See January 2010 record from Dr. D.T.

The resulting difficulties walking caused by painful outbreaks of his service-connected skin disability on the base of his feet are not contemplated by the schedular rating criteria for dermatophytosis.  Therefore, the Board finds the evidence presents an exceptional disability picture which may cause additional interference with employment. Accordingly, this Veteran's case should be referred to the Under Secretary for Benefits of the Director, Compensation Service for consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1).  

Service Connection for Acquired Psychiatric Disorder

The Veteran is also seeking service connection for an acquired psychiatric disorder, claimed as secondary to his service-connected skin disability.  During his hearing, the Veteran testified that he was hospitalized in Sanford, Florida in approximately March 2011 for an anxiety attack that followed a break-out of his skin disability.  See hearing transcript page 11.  However, medical records currently included in the claims file only include VA treatment in New Jersey from April 2009 through September 2009, VA treatment in Florida from November 2011 through September 2012, and private podiatry records from 2011 through February 2015.  Therefore, any March 2011 medical treatment records have not been associated with the claims file.  Because any hospitalization for a psychiatric disorder related to a skin outbreak would be highly relevant to the issue on appeal, remand is required to obtain these records.

Additionally, the Veteran was provided with a VA examination regarding this issue in September 2012.  However, while the examiner opined the Veteran's depressive disorder was not caused by his service-connected skin disability, he did not provide any opinion on whether the Veteran's current psychiatric disorder was aggravated (permanently increased in severity) by his service-connected skin disability.  Accordingly, an addendum opinion is required.  This opinion should also consider any additional relevant medical records obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's case to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of a rating in excess of 10 percent for service-connected dermatophytosis on an extraschedular basis.  This referral should include a full statement of the level of impairment caused by the Veteran's dermatophytosis, including pain associated with outbreaks on the bottom of his feet.
2.  Ask the Veteran to identify all medical records relevant to his current psychiatric disorder, including records from his March 2011 hospitalization in Sanford, Florida.  After obtaining any authorization required from the Veteran, obtain all identified relevant records and associate them with the claims file.  Any negative response should be fully documented.

3.  After obtaining all identified records relevant to psychiatric treatment, return the Veteran's claims file to the September 2012 examiner, if available, or to an equally as qualified medical professional.  The examiner should review the Veteran's complete claims file, including all newly obtained medical records, and answer the following questions:

a) Is the Veteran currently diagnosed with a psychiatric disorder?  If so, specifically identify each disorder.

b)  Was the Veteran's currently diagnosed psychiatric disorder caused or aggravated (permanently increased in severity) by his service-connected dermatophytosis?  The examiner should provide a complete rationale for this opinion.

4.  Then, readjudicate the appeals.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


